Citation Nr: 1511478	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-07 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to August 31, 2010 for service connection to coronary artery disease.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1964 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of the claims file rests with the Montgomery, Alabama RO.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing was created and associated with the claims file.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript is located in Virtual VA.  


FINDINGS OF FACT

1.  The Veteran filed a claim for entitlement to nonservice-connected pension for cardiac arrest in May 1997.  This was not taken by the Veteran or the VA as a claim for service connection for compensation.  Non-service connected pension benefits were ultimately granted.

2. The Veteran was first diagnosed with coronary artery disease on November 13, 1998.  

3.  The Veteran was first contacted by his RO regarding his potential Nehmer class status in October 2010.  He initially did not think he had a pertinent disability.

4.  Regulatory change made ischemic heart disease a presumptive disease secondary to Agent Orange exposure on August 31, 2010.

CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 2010 for service connection to coronary artery disease have not been met.  38 U.S.C.A. §§5100, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.400, 3.816 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November and December 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in December 2010 and August 2011.  There is no additional evidence that need be obtained.  

Merits of the Claim

With respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. U.S. Department of Veterans Affairs.  38 C.F.R. § 3.816.  See Nehmer v. U.S. Department of Veterans Affairs 32 Fed. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Administration, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:  if the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose. A claim will be considered a claim for compensation for a particular covered herbicide disease if: the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816.  If the requirements above are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1)

The Veteran suffered cardiac arrest in November 1996.  This was initially thought to include a myocardial infarction, but was eventually ruled out.  The Veteran applied for entitlement to nonservice-connected pension for cardiac arrest in May 1997.  This was granted in August 1997.  At that time, the medical evidence showed cardiomyopathy, but no coronary artery disease or ischemic heart disease.  VA outpatient treatment records show the Veteran was diagnosed with coronary artery disease on November 13, 1998.  

The Veteran was notified of his potential Nehmer class membership, via a VA initiative in an October 2010 phone call.  The record of the call shows the Veteran doubted his case qualified and that he disconnected the call while the VA employee was explaining the process to him.  This was followed by letters to the Veteran in November and December 2010.   

Here, the Veteran's claim for his nonservice-connected pension for cardiac arrest cannot be reasonably construed as a claim for entitlement to service connection for coronary artery disease.  The claim was received between May 3, 1989 and August 31, 2010, but as it was not a claim for service connection, it was not a claim for disability compensation.  There was an earlier informal claim for pension benefits, and that was the issue raised and decided.  There is no evidence of a claim for service connection within a year of the pension decision and none until October 2010 phone call notification.  The Veteran's effective date is determined by 38 C.F.R. § 3.114(a)(1).   The first diagnosis of coronary artery disease was on November 13, 1998, and no claim for service connection was present until VA's Nehmer Review call in October 2010.  As that phone call was within one year of August 31, 2010 effective date of the law, the effective date is August 31, 2010.  

Therefore, entitlement to an effective date prior to August 31, 2010 for service connection to coronary artery disease cannot be granted.  There is no legal or factual basis that allows for an earlier effective date.


ORDER

Entitlement to an effective date prior to August 31, 2010 for service connection to coronary artery disease is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


